Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 3/18/2021, with respect to the rejections of claims 17-27, 29, and 32-38 under 35 USC 103 have been fully considered and are persuasive.  Specifically, the examiner agrees that Sander does not disclose using an image processor to remove a portion of spectrum from a superposition image, because Sander discloses using a specially dope image sensor to perform this task.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art, Ikenaga, US 9,294,656 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-20, 26, 27, 29, 32, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig in view of Ikenaga, US 9,294,656 B2.

Regarding claim 17, Ludwig discloses: a method for operating an optical observation apparatus comprising:
superposing a superimposition beam path representing an electronically generated superimposition image onto an observation beam path, wherein the observation beam path displays an object field image and wherein the electronically generated superimposition image is only generated in a specific spectral range, or restricted to such a spectral range (As disclosed in the third paragraph, a specific spectral band corresponding to the narrow band captured by the camera, is sent to a computer for processing and output to image screen 11.  The image screen 11 projects the narrow spectral band electronic image into the optical path, where it joins the eyepiece branch at beam splitter 6.);
splitting the observation beam path and the superimposition beam path into an eyepiece branch and a camera branch by beam splitter where the eyepiece branch extends from the beam splitter to at least one eyepiece and the camera branch extends from the beam splitter to at least one camera (Beam splitter 6, shown in the figure, splits a beam from the objective lens 2 into an eyepiece branch 4, and a camera branch for a camera 9.  The beam that is split at splitter 6 contains light from both the objective, and from the camera branch 9, via filter 7.  In the camera branch superimposition image in the specific spectral range is filtered out at element 13.);
recording, using at the least one camera, an image based on the camera branch (Last two lines of paragraph 11 disclose camera is equipped with a storage (for recording).); and 
wherein the electronically generated superimposition image, generated in the specific spectral range, is not recorded by the at least one camera when recording the image (The narrow spectral bandwidth filters out light in the same spectral range generated by the video 11, because the filter 7 placed in front of the camera 9 has a bandwidth centered around λ1, and filter 13 centered around a different wavelength λ2 is inserted between the video screen 11 and the beam splitter 6, as disclosed in the 2nd paragraph.).
generating the superimposition image of the superimposition beam path based on the image recorded by the at least one camera after removing the specific spectral range in which the superposition image is present from the recorded (The image screen 11 projects the narrow spectral band electronic image into the optical path, where it joins the eyepiece branch at beam splitter 6.).
Ludwig fails to disclose removing the specific spectral range in which the superposition image is present using an image processing unit, instead disclosing using filters for this task.  However, in an analogous art directed to providing supplemental imagery for a surgical microscope, Ikenaga discloses using an image processing unit to process raw image data and remove specific wavelengths therefrom (See figure 8 Image processing Unit).  Ikenaga discloses that a CMOS sensor 16 detects R, G, and G mixed color components, and filters out R and B mixed color components, in order to improve the quality of a fluorescence image by darkening the background (See figures 5-7, and columns 5
It would therefore have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the disclosure of Ludwig to perform the filtering disclosed therein electronically, i.e. using image processing, rather than using a physical filter, because Ikenaga discloses in a prior art reference directed to a stereo microscope using an image processing unit also for the purpose of filtering image data coming from the objective lens.  Ludwig discloses to filter out the from the camera branch the specific spectral range from which the superimposition image is to be formed, to prevent interference in the system between the superposition image output from the screen 11, and the light entering the camera 9 to generate the superposition image (Ludwig [0011]), and in this context performing the filtering electronically, as disclosed in Ikenaga would have entailed a simple substitution of one known element (a physical filter) for another (image processing unit) to obtain predictable results.

the method of claim 17, further comprising selecting a spectral range, which is not present in the object field image or only present with a low intensity, as the specific spectral range.
However, Sander discloses in an analogous prior art reference selecting a display wavelength for video images recorded by video imaging unit 104(a) in figure 2, consisting of false color wavelengths, as disclosed in [0042] and [0049].  False colors depictions by definition consist of colors not present in the original image.
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s effective filing date to use false color imagery for the video provided at 11, because false color imagery can enhance the visibility of salient features of an object, thereby improving the convenience and efficacy of the video surgical stereo microscope of Ludwig (Sander [0023]). 

Regarding claim 19, the combination of Ludwig in view of Ikenaga discloses the limitations of claim 17, upon which depends claim 19.  This combination, specifically Ludwig, further discloses: the method of claim 17, selecting a spectral range as the specific spectral range which, compared to a spectral range of the object field image, is a narrowband spectral range (Third paragraph from the bottom discloses that the interference filter makes it possible to record narrow-band spectral ranges.).

Regarding claim 20, the combination of Ludwig in view of Ikenaga discloses the limitations of claim 17, upon which depends claim 20.  This combination does disclose: the method of claim 17, wherein the specific spectral range is a section from the visible spectral range 
However Sander discloses in [0082] that a spectral range filtered out from the video camera chips by the beam splitters 90, 92 is white light, i.e. visible light.


Regarding claim 26, the combination of Ludwig in view of Ikenaga discloses the limitations of claim 17, upon which depends claim 26.  This combination, specifically Ludwig, further discloses: the method of claim 17, wherein a spectral range of the object field image comprises an infrared spectral range (Third paragraph from last discloses the intrinsic infrared radiation of the object is measured.) and does not comprise a visible spectral range or the specific spectral range of the electronically generated superimposition image,
This combination does not explicitly disclose: and does not comprise a visible spectral range or the specific spectral range of the electronically generated superimposition image.
However Sander discloses in an analogous prior art using false color or fluorescence depiction of salient features, such as tumor tissue, which places the spectral range of the electronically generated image outside of the spectral range of the object image (Sander [0015]).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to use such fluorescence or false-color depiction as disclosed in Sander, for instance for tumor tissue in a surgical microscope of the kind disclosed in Ludwig, in order to enhance a surgeon’s ability to recognize salient aspects of an image, such as malignant tissue, thereby rendering diagnosis and treatment of a patient more effective (Sander [0035], [0096]).

Regarding claim 27, Ludwig discloses: an optical observation apparatus, comprising:
at least one eyepiece (Fourth paragraph discloses an ‘eyepiece’.);
at least one camera configured to record images (video camera 9 in the drawing);
an observation beam path configured to comprise an object field image (Tube lens with intermediate image plane 5 is part of an observation beam path, along with lenses 3 and 2.);
at least one display which forms an initial point of a superimposition beam path consisting of a superimposition image that is present in only a specific spectral range (Video display 11 generates an electronic image in a specific spectral range);
a beam splitter configured to split the observation beam path and the superimposition beam path into an eyepiece branch and a camera branch and superpose the superimposition beam path onto the observation beam path (Beam splitter 6, shown in the figure, splits a beam from the objective lens 2 into an eyepiece branch 4, and a camera branch for a camera 9.); and
(As disclosed at the bottom sixth paragraph, “The extracted light beam reaches a video camera 9 through a color filter 7 and an image forming lens 8.”  Thus, as disclosed in the second paragraph, the camera takes an image with a narrow spectral bandwidth.),
wherein the eyepiece branch extends from the beam splitter to the at least one eyepiece and the camera branch extends from the beam splitter to the at least one camera (As shown in the drawing, the eyepiece branch, containing intermediate image plane 5 extends from the beam splitter 6, and the camera branch, containing camera 9, extends from the beam splitter 6 to the camera 9.), 
While Ludwig discloses: generating the superimposition image of the superimposition beam path based on the image recorded by the at least one camera after removing the specific spectral range in which the superposition image is present from the recorded (The image screen 11 projects the .
Ludwig fails to disclose removing the specific spectral range from the superposition image using an image processing unit, instead disclosing using filters for this task.  However, in an analogous art directed to providing supplemental imagery for a surgical microscope, Ikenaga discloses using an image processing unit to process raw image data and remove specific wavelengths therefrom (See figure 8 Image processing Unit).  Ikenaga discloses that a CMOS sensor 16 detects R, G, and G mixed color components, and filters out R and B mixed color components, in order to improve the quality of a fluorescence image by darkening the background (See figures 5-7, and columns 5
It would therefore have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the disclosure of Ludwig to perform the filtering disclosed therein electronically, i.e. using image processing, rather than using a physical filter, because Ikenaga discloses in a prior art reference directed to a stereo microscope using an image processing unit also for the purpose of filtering image data coming from the objective lens.  Ludwig discloses to filter out the from the camera branch the specific spectral range from which the superimposition image is to be formed, to prevent interference in the system between the superposition image output from the screen 11, and the light entering the camera 9 to generate the superposition image (Ludwig [0011]), and in this context performing the filtering electronically, as disclosed in Ikenaga would have entailed a simple substitution of one known element (a physical filter) for another (image processing unit) to obtain predictable results.



the optical observation apparatus of claim 27, further comprising a display controller assigned to the at least one display, wherein the display controller actuates the at least one display to generate the electronically generated superimposition image to only emit in the spectral range (As disclosed in third to last paragraph, first four lines, narrow-band spectral images are recorded by the camera 9, and displayed on screen 11 as colored lines, following image processing, which are thus restricted to a specific spectral range, that range being the range of the colors.).

	Regarding claim 32, the combination of Ludwig in view of Ikenaga discloses the limitations of claim 27, upon which depends claim 32.  This combination, specifically Ludwig, further discloses: the optical observation apparatus of claim 27, wherein the at least one camera is sensitive in the visual spectral range and/or in the infrared spectral range (Third to last paragraph discloses the apparatus records and displays infrared radiation from an object).
	
Regarding claim 37, the combination of Ludwig in view of Ikenaga discloses the limitations of claim 27, upon which depends claim 37.  This combination, specifically Ludwig, further discloses: the optical observation apparatus of claim 27, further comprising an image evaluation unit connected to the at least one camera for receiving the recorded image and to the display for displaying the generated superimposition image, wherein the image evaluation generates a superimposition image from the recorded image (Third to last paragraph discloses that computational processing at a computer presents line of the same color valence on display 11, and are correspondingly superimposed on the direct optically generated intermediate image.).

the optical observation apparatus of claim 37, wherein spectral range of the object field image comprises an infrared spectral range (Third to last paragraph discloses measuring infrared radiation of the imaged object.)
wherein the image evaluation unit is configured to convert the object field image into an image in a visible spectral range and output the object field image in the visible spectral range (Third to last paragraph discloses subsequently processing and outputting on the display as a line indicating constant temperature.  Such a line is in the visible spectrum for viewing.), and
wherein the at least one display is configured to superimpose the superimposition beam path onto the observation beam path, wherein the electronically generated superimposition image is adapted to the dimension and position of the object field image (Ludwig discloses in the third to last paragraph: “After the computational processing, for example, lines of the same luminance or lines of the same color valence or local mathematical derivations of these sizes are presented on the screen 11 as colored lines which, reflected by the divider prism 6, are correspondingly superimposed on the direct optically generated intermediate image.”  Correspondingly superimposed, so that the surgeon has the opportunity to orientate himself directly to additional, in particular pathological features in the operating field, means that the superimposition image is adapted to the position and dimension of the object field image.).
The combination of Ludwig and Ikenaga does not disclose that the spectral range of the object field image does not comprise a visible spectral range or the specific spectral range of the electronically generated superimposition image, 

It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to use such fluorescence or false-color depiction as disclosed in Sander, for instance for tumor tissue in a surgical microscope of the kind disclosed in Ludwig, in order to enhance a surgeon’s ability to recognize salient aspects of an image, such as malignant tissue, thereby rendering diagnosis and treatment of a patient more effective (Sander [0035], [0096]).

Claims 21-23, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig, in view of Ikenaga, in view of Cooks, US 2015/00075998 A1.

Regarding claim 21, the combination of Ludwig, in view of Ikenaga, discloses the limitations of claim 17, upon which depends claim 21.  This combination does not disclose explicitly: the method of claim 17, further comprising: restricting a spectral range of the image recorded by the at least one camera to 475 to 510 nm and 525 to 700 nm; and
However Cooks discloses using an optical microscope to measure the size and deposition spots in a system and method for producing functionalized surfaces and solvated metal ions (abstract, [0112]).  Cooks disclosed in [0114] that an optical microscope for this purpose is fitted with a high resolution camera, having a scanning range from 400 nm to 1000 nm.
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s effective filing date to restrict the spectral range of the camera in Ludwig to the claimed ranges of 475 to 510 nm, and 525 to 700 nm.  According to MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 22, the combination of Ludwig, in view of Ikenaga, discloses the limitations of claim 17, upon which depends claim 22.  This combination does not disclose explicitly: the method of claim 17, further comprising:
restricting a spectral range of the image recorded by the at least one camera to 480 to 600 nm; and
However Cooks discloses using an optical microscope to measure the size and deposition spots in a system and method for producing functionalized surfaces and solvated metal ions (abstract, [0112]).  Cooks disclosed in [0114] that an optical microscope for this purpose is fitted with a high resolution camera, having a scanning range from 400 nm to 1000 nm.
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s effective filing date to restrict the spectral range of the camera in Ludwig to the claimed range of 480 to 600 nm.  According to MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Regarding claim 23, Ludwig discloses the combination of Ludwig, in view of Ikenaga, discloses the limitations of claim 17, upon which depends claim 23.  This combination does not disclose explicitly: the method of claim 17, further comprising:
restricting a spectral range of the image recorded by the at least one camera to 430 to 470 nm and 600 to 750 nm; and

It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s effective filing date to restrict the spectral range of the camera in Ludwig to the claimed range of 480 to 600 nm.  According to MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Regarding claim 33, the combination of Ludwig in view of Ikenaga discloses the limitations of claim 27, upon which depends claim 33.  This combination does not disclose explicitly: The optical observation apparatus of claim 27, wherein a spectral range of the object field image recorded by the at least one camera is restricted to 475 to 510 nm and 525 to 700 nm, 
However Cooks discloses using an optical microscope to measure the size and deposition spots in a system and method for producing functionalized surfaces and solvated metal ions (abstract, [0112]).  Cooks disclosed in [0114] that an optical microscope for this purpose is fitted with a high resolution camera, having a scanning range from 400 nm to 1000 nm.
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s effective filing date to restrict the spectral range of the camera in Ludwig to the claimed ranges of 475 to 510 nm, and 525 to 700 nm.  According to MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Regarding claim 34, the combination of Ludwig in view of Ikenaga discloses the limitations of claim 27, upon which depends claim 34.  This combination does not disclose explicitly: the optical observation apparatus of claim 27, wherein a spectral range of the object field image recorded by the at least one camera is restricted to 480 to 600 nm. 
However Cooks discloses using an optical microscope to measure the size and deposition spots in a system and method for producing functionalized surfaces and solvated metal ions (abstract, [0112]).  Cooks disclosed in [0114] that an optical microscope for this purpose is fitted with a high resolution camera, having a scanning range from 400 nm to 1000 nm.
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s effective filing date to restrict the spectral range of the camera in Ludwig to the claimed range of 480 to 600 nm.  According to MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Regarding claim 35, the combination of Ludwig in view of Ikenaga discloses the limitations of claim 27, upon which depends claim 35.  This combination does not disclose: the optical observation apparatus of claim 27, wherein a spectral range of the object field image recorded by the at least one camera is restricted to 430 to 470 nm and 600 to 750 nm.  
However Cooks discloses using an optical microscope to measure the size and deposition spots in a system and method for producing functionalized surfaces and solvated metal ions (abstract, [0112]).  Cooks disclosed in [0114] that an optical microscope for this purpose is fitted with a high resolution camera, having a scanning range from 400 nm to 1000 nm.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claims 24, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig, in view of Ikenaga, in view of Pelosi, US 2016/0262626 A1.

Regarding claim 24, the combination of Ludwig in view of Ikenaga discloses the limitations of claim 17, upon which depends claim 24.  This combination does not disclose: the method of claim 17, further comprising:
restricting a spectral range of the image recorded by the at least one camera to 800 to 1000 nm; and
Pelosi discloses a device for non-invasive detection of predetermined biological structures (abstract), in which a filter is disposed downstream of a beam splitter, and before a camera, the filter being a near-IR bandpass filter range (700 nm-1000 nm)
It would have been obvious to one having ordinary skill in the art to configure the bandpass filter (beam splitter) in Ludwig to restrict the light received by the camera 9 to 700 to 1000 nm, or thereabout (e.g. [0114] discloses a filter having a 50 nm centered around 880 nm), as suggested in Pelosi, in order to focus capture images in the infrared range, which can be a powerful diagnostic tool for detecting neoformations of tumors (Pelosi [0151] discloses “Moreover the images relating to the infrared bands… [are] of great help in any surgical or medical procedure.”)  Additionally, according to MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 36, the combination of Ludwig in view of Ikenaga discloses the limitations of claim 27, upon which depends claim 36.  This combination does not disclose: the optical observation apparatus of claim 27, wherein a spectral range of the object field image recorded by the at least one camera is restricted to 800 to 1000 nm, 
Pelosi discloses a device for non-invasive detection of predetermined biological structures (abstract), in which a filter is disposed downstream of a beam splitter, and before a camera, the filter being a near-IR bandpass filter range (700 nm-1000 nm)
It would have been obvious to one having ordinary skill in the art to configure the bandpass filter (beam splitter) in Ludwig to restrict the light received by the camera 9 to 700 to 1000 nm, or thereabout (e.g. [0114] discloses a filter having a 50 nm centered around 880 nm), as suggested in Pelosi, in order to focus capture images in the infrared range, which can be a powerful diagnostic tool for detecting neoformations of tumors (Pelosi [0151] discloses “Moreover the images relating to the infrared bands… [are] of great help in any surgical or medical procedure.”)  Additionally, according to MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/Examiner, Art Unit 2425